Staff Leasing of Cent. N.Y. Inc. v Lupi (2018 NY Slip Op 01762)





Staff Leasing of Cent. N.Y. Inc. v Lupi


2018 NY Slip Op 01762


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, DEJOSEPH, AND CURRAN, JJ.


257 CA 17-00550

[*1]STAFF LEASING OF CENTRAL NEW YORK INC., PLAINTIFF-RESPONDENT,
vHEIDI J. LUPI, MARK PIETROWSKI, MICHAEL J. LUCIA, AND PINNACLE EMPLOYEE SERVICES, LLC, DEFENDANTS-APPELLANTS. 


SUGARMAN LAW FIRM, LLP, SYRACUSE (JEFFREY M. NARUS OF COUNSEL), FOR DEFENDANTS-APPELLANTS HEIDI J. LUPI, MARK PIETROWSKI AND MICHAEL J. LUCIA.
COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (ELIZABETH A. HOFFMAN OF COUNSEL), FOR DEFENDANT-APPELLANT PINNACLE EMPLOYEE SERVICES, LLC.
MENTER, RUDIN & TRIVELPIECE, P.C., SYRACUSE (TERESA M. BENNETT OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeals from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered July 8, 2016. The order, among other things, granted plaintiff's motion to compel certain discovery. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court